      Case 2:20-cv-01184-GBW-CG Document 7 Filed 12/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

ISAIAH MALDONADO,

      Plaintiff,

v.                                                           CV No. 20-1184 GBW/CG

THE GEO GROUP, INC.,

      Defendant.

               ORDER EXTENDING DEFENDANT’S TIME TO ANSWER

      THIS MATTER is before the Court on Defendant’s Unopposed Motion for

Extension of Time to Respond to Complaint (the “Motion”), (Doc. 6), filed December 7,

2020. The Court, having reviewed the Motion and noting it is unopposed, finds the

Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Defendant’s response to Plaintiff’s Complaint

is due December 28, 2020.

      IT IS SO ORDERED.


                          ______________________________
                          THE HONORABLE CARMEN E. GARZA
                          CHIEF UNITED STATES MAGISTRATE JUDGE
